Title: To James Madison from John Jacob Astor, 27 July 1813
From: Astor, John Jacob
To: Madison, James


Sir
Washington 27 July 1813.
From a belive that the merrits of the undertaking of the american furr company may not have ben Perfectly understood in as much as the Same is Rather abstract from genral Buisness. I tak the Liberty to Sumit to you a Sctch thereof in order that you may read it when at Laisure and thereby be better enabled to judge of its Merits and the Importanes of the objects embraced in it.
It is well known that for many years Past the furr trade or trade with the Indians has ben engrosd by the British traders from Canada which has given tham an Influanes over the Indians within the Teritorry of the united States & its vessinitys—it was Certainly Desirable that this Influanes as well as the trade should be in american hands—being well acquainted with the furr trade and understanding that it was the wish of government that an atempt should be made I transmitted to Mr. Jefferson than President a sctch of the plan for carring on the Indian trade which meet his Intire approbation as expres’d in a Letter from him—an application was made to the Ligslature of the State of new york to grant a Charter to Incorporate the american furr company with a Capital of two Millieons of Dollars which was granted after which I waited on the President and presented more full in detail the Plan for wresting from the Briti[s]h the trade with the Indians—within the terrtories of the united States with which he apeard to be highly pleasd and expresd a particular Desire that a post might be establishd at or near the mouth of Columbia River which was a part of the plan at an Interview with him on this ocation Mr. Gallatin Genral Dearbon & yourself ware present when I observed that in case the plan should promise sucess & be Likly to becom of that Importanes exspectd the northwest company might by means of aid from thire government Destroy us—and that to Prevent this Som protection from government might becom necessarry which was promisd in the most Desited & explicict maner.
At this time there excisted in canada two Companeys which ware engagd in the Indian trade the one under the firm of the northwest & the other under that of the Michlimacknca company which traded Intierly within the terrtories of the u.s. I proposd to this company to purchas thire Stock & trade on Condition, that thy should abandon the country to the american furr company the Price Demanded was 700.000$—about 150000$ more than its suposd real value 600,000$ was offerd by us in preference, to having an opposition in the trade but this offer was not accepted in 1809 a provissional agreement took place for the purchas of this trade but owen to Some political change than taking place the Same was not caried into effect—in 1810 we orderd a quantity of goods from england Suited for the Indian trade to be shipd to new york but in consequens of the Presidents Proclemation of Novr. 1810 the order was so fore countermanded that unless the orders in council ware Repeald the goods should not be shipd to Nyk but to Montreal where in case of a Change thy might be at hand to be brought in to the u.s. The Goods were acordingly shipd to Montreal and from thence to Snt Joseph in Lake Huron from whence thy ware to be transported to Michlimackniac when ever permission might be obtaind.
In the year 1810 the ship Tonquin was fitted out at new york with goods Provissions and all articls necessarry for formig an establishment at or neare the mouth of columbia River—she had on board 60 mean about forty of whom ware Landed at Columbia the remainder ware Lost in the ship which was after haveing ben at Columbia Blown up—in the Same year a party of men about 70 in number ware equiped to Cross the continent & to join at Columbia River those who had gone by watter—the Canada Companyes Seeing these arrangements becam some what alarmd and a proposetion was made for the trade with the Indians with in our owen teritorry on conditions that we should not trade in thirs which was agreed to this however had no connection with the trade west of the Rocky mountains—in 1811 the ship Beaver was fittd out at new york with goods and men && to go to Columbia River where she arivd in May 1812 the party of men who had gon by Land had also arrivd at the Establishment where everything was going on well and exceeding our most Sangquine exspections partiys of men had ben send in to the Interior to explor in Differint Directions the county which abonds with Rivers & with emince quantitys of fine and valuable furrs.
This being Assertaind Mr. Stuart one of the parteners was Dispatchd to com across the Continent to give us this Information—which is truly flatring in 1810 & 11 the northwest company Send a party of men across to columbia River to explore & get Information thy arivd at our Establishment in June 1811—and Returnd to Montreal in Decr. 1812 with Such Information as Deter[m]ind them to comunicate it to there government & to fix also an exstablishemt at Columbia River for this purpose they have fittd out at London the ship Isaac Todd caring 20 guns b[ear]ing letter of Marque and the government have Send with her the Phoebe a 36 gun frigate comanded by Capn Hiller who Saild with Seald orders Some time in the Latter end of march (with views & Directions no Doubt to Destroy our Establishment & to Rob us of our property there) as she Saild at the most unfavourable Season it is povable that she & the Todd will have a Long passage & may not arrive before Decr. next at the River when the Season will be unfavourable for aney oprations and thy can not Do much before next Spring—it was unfortunate that the Information Relative to the country & the Situation of our establishment cam So late to hand for had it ben earlier Rec’d means might have ben taking to have compleatly Securd ourselfs at the Settlement & mouth of the Columbia—the Investments made in this Enterprize by the american furr company amount to between 4 & 500.000$—and thy are not in a Situation to proseed farther in safty without aid from the government and from what is here Stated it will be perseived that nothing Less than a good Stout frigat can aford adquite aid & protection—the questions which Result are two the first is can & will the government grant this protection and the Second is the object Such as to warrent the expence Attenting it the first question the government can best Deside the frigate Constitution is now Reparing at Boston & will provably Some time hence Sail on a Cruis—in Reply to the Second question it is to be Remarkd that the furr trade or trade with the Indians is of Importanes in Several points of view first we are in want of the articl of furrs for the use of our owen manufactor we have ben Constandly obligd to purchas furrs in Canada and furrs too which thy have collectd with in the Tertorries of the u.S. Second it is very Importand that we should have the Influanes over our owen Indians & those neare them & this can only be Securd by friendly Intercours & through the means of Pepal whos Interst it is to Cultivate it. It will be precived by what is here Statd that the views of the american furr company Embrase (to the exclution of the British) all the trade with the Indians in our terrtorries from the Laks to the Columbia River & the Pacfice oc[e]an by Establishing a Regular Chaine of Post across the Continents which it is now Assertaind is Practible and to carry on a Direct trade from the columbia to Chinia & from therre to America as well as on the coast north & South of the Columbia & with the Russian Settlements in that quater of the world—and there is no Doubt but that if no Interuptio⟨n⟩ in a few years the amount will exceed Som Millions of Dollars ⅌ anum—should the government Send a frigate and thereby Safe now the Establishment there can be no Doubt of our holding it untill by treaty it maybe or must be given up—there is great provebility if the Plan is well formd and a frigate is Send that she will capture the Phoebe there being now from between 13 & 15 american ships & Brigs on the north west coast whos Cargos Can not be worth less than about 1800.000$ and there being furrs which must be exchangd for teas in Canton the Revenue or Duty arrissing from tham will amount to an equil if not a greater Sum All which may be Saved if a frigate is Send there If on the other hand nothing is Done the Probelity than is that all the property on that Coast will be Lost & our establishment be destroyd and it may be suposed that not maney if aney man will be found to Engage in a Leik Enterprize the prosecution of which Require So many means and So much time and the Indian trade will have to be carrid on by government at a very Disadvantage rate or be abandond to the British traders who will be the better able to Do So by means of the property which thy will have taking from the Enterprizing americans now engagd many of whom have Spend 3 years of thire Lifs enduring the Severest hardships while others will Loose thire fortunes acquird by Industory.
The Relenquishment of an object So great as the one here in question can not but be attented with bitter regret while an effort on the part of government to Secur & Safe it can not but be attented with aplause and have the approbation of every genrous american fealling and should an american frigate capture a British in those Remote Seas the effort could not fail of giving to the world that Impression of american Enterprize to which it is So justly entiteld. I begg Leave to add extract of a Letter from Mr. Jefferson as also one from Mr. Stuart from the Interior and about 150 Mils from our Establishment when Speeking of Mr. Thompson who was Send to Columbia by the north west company to Spy out our Situation & make Reports of the country & &. I have the Honnor To be most Respectfully Sir your most obed.
John Jacob Astor
P.S. To com back—to our goods which we had at Snt Josephs—they were Stopt by the Briti[s]h from being moved from that place as thy Sayd in case of war thy would be usefull to government of this Country & they might have good use for tham thamselfs—had that Matter ben better understood by Congress thy would have granted the Prayer of our petition to bring them in but that Prayer was not granted & a quantity of good & arms munition of the greastest Importans fell in or rather ware Left in the hands of our Ennemeys.
